OFFICE   OF   THE   ATTORNEY      GENERAL              OF    TEXAS
                               AUSTIN




                                                      Moroh 18, 1939



Mr. Wrtimsr   Brown
Ereoutire Ssortrtarg
Teaoher Eetiremnt System          of    Texas
Auatin, T8x.m

nukr     airr




                                          the        propor        preoe6uTa.
                                         aa     te     pay   the     leoamll&frb
                                                     deeeBrsQ        mmbeF.